DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures (15-21) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the word “leaning” should be rewritten as “learning”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims (1, 7-8, 14 ) are objected to because of the following informalities:  
In claim 1, line 4 the limitation of “a plurality of leaning images” should be rewritten as “a plurality of learning images”.  In line 7 the limitation of “the object” should be rewritten as “an object”.  In line 8 the limitation of “an object” should be rewritten as “the object”.  In line 15 the limitation of “the learning image” should be rewritten as “the plurality of learning images”.  In lines 18-19 the limitation of “a plurality” should be rewritten as “the plurality”.  
In claim 7, line 6 the limitation of “a plurality of leaning images” should be rewritten as “a plurality of learning images”.  In line 9 the limitation of “the object” should be rewritten as “an object”.  In line 10 the limitation of “an object” should be rewritten as “the object”.  In line 17 the limitation of “the learning image” should be rewritten as “the plurality of learning images”.  In lines 20-21 the limitation of “a plurality” should be rewritten as “the plurality”.
In claim 8, line 2 the limitation of “a plurality of leaning images” should be rewritten as “a plurality of learning images”.  In line 5 the limitation of “the object” should be rewritten as “an object”.  In line 6 the limitation of “an object” should be rewritten as “the object”.  In line 13 the limitation of “the learning image” should be rewritten as “the plurality of learning images”.  In lines 17-18 the limitation of “a plurality” should be rewritten as “the plurality”.
In claim 14, line 4 the limitation of “a plurality of leaning images” should be rewritten as “a plurality of learning images”.  In line 7 the limitation of “the object” should be rewritten as “an object”.  In line 8 the limitation of “an object” should be rewritten as “the object”.  In line 15 the limitation of “the learning image” should be rewritten as “the plurality of learning images”.  In lines 18-19 the limitation of “a plurality” should be rewritten as “the plurality”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1, 8, 14) are rejected under 35 U.S.C. 103 as being unpatentable over Criminisi et al. (hereinafter Criminisi)(US Publication 2011/0293180 A1)

But the reference of Criminisi fails to explicitly teach and learn an identifier in which characteristics of the distance image and a part of the human body or a part of the object are 
However, the reference of Criminisi does suggest and learn an identifier in which characteristics of the distance image and a part of the human body or a part of the object are associated with each other, based on a plurality of learning images including a corrected distance image. (See fig. 12 & ¶ 99 where it teaches a machine learning classifier is used to classify the image elements in the segmented image; ¶s 105-120 where it teaches a process for training a decision forest to identify features in an image.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate these features into the system of Criminisi, in the manner as claimed, for the benefit of classifying the image elements in an image, and enabling separation of the user from the object. (See ¶ 99)

Claims (8, 14) have been analyzed and rejected w/r to claim 1 above.

Claims (2-7, 9-13, 15-19) are rejected under 35 U.S.C. 103 as being unpatentable over Criminisi et al (hereinafter Criminisi)(US Publication 2011/0293180 A1), as applied to claims (1, 8, 14) above, and further in view of Shotton et al. (hereinafter Shotton)(US Publication 2012/0239174 A1)
Re claim 2, the reference of Criminisi fails to teach generate a plurality of other learning images in which the distance image and each joint position of the human body are associated with each other based on the synthetic model and the learning uses the plurality of other learning images to learn a skeleton estimator.
However, Shotton does. (See fig. 4-5 & ¶s 48-49) Shotton discloses and fairly suggests generate a plurality of other learning images in which the distance image and each joint position 
Therefore, taking the combined teachings of Criminisi & Shotton as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature in the system of Criminisi, in the manner as claimed and as taught by Shotton, for the benefit of predicting joint positions in an input depth image. (See ¶s 48-49)

Re claim 3, the combination of Criminisi & Shotton discloses wherein the processor is further configured to correct a value of a region corresponding to a part of hair of the human body among the regions of the distance image based on a distance image and a part image of the learning image. (In Criminisi, see figs. 5-6 & ¶s 72-74)

Re claim 4, the combination of Criminisi & Shotton discloses wherein the processor is further configured to correct a value of a region corresponding to a part of the object and a value of a region corresponding to a part of hair of the human body to be a value same as a value corresponding to a background of the distance image, respectively. (In Criminisi, see figs. 5-6 & ¶s 72-74; figs. 10, 14)

Re claim 5, the combination of Criminisi & Shotton discloses wherein the processor is further configured to acquire a distance image including a subject, an object, and a background from a distance sensor (In Criminisi, see fig. 2: 202; fig. 3: 302), generate a subject distance image by deleting the background and the object from the distance image including the subject, the object, and the background (In Criminisi, see fig. 14: 1408), determine a relation between a position of the subject distance image and a part of the human body based on the subject distance image and the identifier (In Criminisi, see fig. 14: 1414) and recognize, a posture of the subject based on a relation of respective parts of the human body included in the subject 

Re claim 6, the combination of Criminisi & Shotton discloses wherein the processor is further configured to determine a joint position of the subject based on the subject distance image and the skeleton estimator. (In Shotton, see fig. 4-5 & ¶s 48-49)

Re claim 7, Criminisi discloses a distance image processing system comprising a learning device (See fig. 2: 106) and a recognition device (See fig. 2: 106), wherein the learning device comprises a memory (See fig. 2: 210); and a processor (See fig. 2: 208) coupled to the memory and configured to: generate a plurality of leaning images in which a distance image representing a distance from a reference position to each position of the human body or each position of the object and a part image identifying each part of a human body or a part of an object are associated with each other based on a synthetic model in which a three-dimensional model of the human body and a three-dimensional model of the object are synthesized with each other (See fig. 11 & ¶ 99 where it teaches a machine learning classifier is used to classify the image elements in the segmented image, and enable separation of the user from the object; ¶s 102-103 where it teaches a process for training a decision forest to identify features in an image.  The decision forest is trained using a set of training images.  The set of training images comprise a plurality of images each showing at least one user and at least one object in proximity to the user.  The objects in the training images are selected to be typical objects that are found in the home, and can be expected to be seen in the depth images in a camera-based control system.  Each image element in each image in the training set is labeled as belonging to either the user (or optionally which body part of the user), a foreground object (the sofas/couches, chairs, coffee tables, other furniture, floors, walls, etc.), or background; the training set can comprise synthetic computer generated images.  Such synthetic images 
But the reference of Criminsi fails to explicitly teach and learn an identifier in which characteristics of the distance image and a part of the human body or a part of the object are associated with each other, based on a plurality of learning images including a corrected distance image.
However, the reference of Criminisi does suggest and learn an identifier in which characteristics of the distance image and a part of the human body or a part of the object are associated with each other, based on a plurality of learning images including a corrected distance image. (See fig. 12 & ¶ 99 where it teaches a machine learning classifier is used to classify the image elements in the segmented image; ¶s 105-120 where it teaches a process for training a decision forest to identify features in an image.)


Claims (9-13, 15-19) have been analyzed and rejected w/r to claims (2-6) above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 2, 2021